i          i      i                                                                   i        i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00168-CR

                                        Nora M. REYNOSA,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CR-11839W
                             Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: May 12, 2010

DISMISSED

           Pursuant to a plea bargain agreement, appellant, Nora Reynosa, pled guilty to aggravated

assault with a deadly weapon. On January 21, 2010, the trial court imposed sentence and signed a

certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the defendant

has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). After appellant filed a notice of appeal, the
                                                                                       04-10-00168-CR




court clerk sent copies of the certification and notice of appeal to this court. See TEX . R. APP . P.

25.2(e).

       Appellant filed a pro se notice of appeal in which she asserts “the substance of the appeal was

raised in a written motion ruled on before trial.” The clerk’s record contains a written plea bargain

agreement, and the punishment assessed did not exceed the punishment recommended by the State

and agreed to by the appellant. The clerk’s record does not contain any orders ruling on pre-trial

motions. Rule 25.2(d) provides, “The appeal must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record under these rules.” TEX . R.

APP . P. 25.2(d). Accordingly, on March 16, 2010, this court issued an order stating this appeal

would be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows

appellant has the right of appeal was made part of the appellate record. See Daniels v. State,110

S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX . R. APP . P. 25.2(d); 37.1. No amended trial

court certification has been filed; therefore, this appeal is dismissed.



                                                        PER CURIAM



DO NOT PUBLISH




                                                  -2-